DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
The Applicant argues:
  “Walker is not indicative of or provides the location of the camera or the mobile device. Even if the one or more properties of the image were indicative of the location of the camera, which they clearly are not, those properties of the image were not used to determine an object of interest (001) based on the location of the camera.” "...determining one or more object of interest (OOI) based on the location of the mobile device..." (emphasis added). Page 2, Paragraph IV.
 	In response, the Examiner understands the Applicant's arguments but respectfully disagrees with the Applicant for the following reasons:
	To begin with, the combination of Syed et al. (US 2013/0050507; hereafter Walker) in view of Walker et al. (US 2009/0231441 A1; hereafter Walker) should be considered as a whole. Moreover, Independent Claims 1, 10, 19, 28 do not recite “automatically determining the object of interest”. More importantly, Syed et al. (US 2013/0050507) teaches the CPU providing the location and pointing information to the target position (See [0047-0048], [0085],[0139). Yes, Walker et al. (US 2009/0231441 A1; hereafter Walker) does not automatically determine but uses the images to indirectly get the settings. However, the combination of Syed and Walker makes the recited claims obvious.

NOTE: The Examiner strongly encourages setting up an interview to expedite prosecution of the case.
	

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2013/0050507; hereafter Walker) in view of Walker et al. (US 2009/0231441 A1; hereafter Walker).
As of Claim 10: Syed teaches an apparatus of a mobile device (FIGS. 1a and 1b is a camera) for providing photography assistance, the apparatus comprising: means for determining a location the mobile device; means for determining one object of interest (OOI) based on the location of the mobile device; means for obtaining a set of photographs associated with the one or more OOI (¶¶ 0038-0039) ; means for presenting the set of photographs associated with the OOI on a display of the mobile device; and means for providing directional guidance via one or more user interface the mobile device in response to a selection of at least one photograph from the list of photographs(¶0030-0032. The Syed reference defines the recipe as contianing information for device setting and instruction component. The context data has a GPS information), wherein the directional guidance includes directions to reach a particular location associated with the selected at least one photograph (¶¶ 0038-0039).   
Syed does not explicitly teach “determine one or more object of interest (OOI) based on the location of the mobile device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Walker. In particular, Walker teaches determine one or more object of interest (OOI) based on the location of the mobile device (i.e., see ¶0299) as recited in present claimed invention.
In view of the above, having the system of Syed and given the well-established teaching of Walker, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Syed as taught by Walker, since Walker state that such modification beacsue users find it appealing to use a camera having enhanced features to facilitate information gathering (e.g., via interaction with a user, by detection of environmental conditions, by communication with other devices) (¶0023 of Walker).

 	As of Claim 11: Syed in view of Walker further teaches means for providing additional assistance based on information associated with the selected at least one photograph, wherein the additional assistance comprises (a) suggested camera settings for taking photos, (b) suggested timing for taking photos (Syed ¶0046 suggests timing based on the sun position), or combinations thereof.  
 	As of Claim 12: Syed in view of Walker further teaches  means for determining the one or more 001 further comprises: means for determining the one or more OOI based at least in part on one or more images captured by the apparatus (Syed ¶0034. The Half Dome).  

 	As of Claim 13: Syed in view of Walker further teaches  means for determining the one or more OOI further comprises: means for determining the one or more OOI based at least in part on input received from one or more user interface of the apparatus (Syed ¶0030-0032. Also ¶¶ 0038-0039).  
 	As of Claim 14: Syed in view of Walker further teaches  means for determining the one or more OOI based on the location of the mobile device comprises: means for determining the OOI is within a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  
 	As of Claim 15: Syed in view of Walker further teaches the OOI is determined by the apparatus (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  
 
 	As of Claim 16: Syed in view of Walker further teaches the OOI is determined by a server, a base station, an access point, or combinations thereof (Syed ¶¶ 0038-0039 and Walker Fig. 1).  

 	As of Claim 17: Syed in view of Walker further teaches  means for providing the location of the mobile device to the server, the base station, the access point, or combinations thereof and wherein the OOI is determined by the server, the base station, the access point, or combinations thereof based on a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  
 	As of Claim 18: Syed in view of Walker further teaches the set of photographs are selected based on popularity of the photographs, proximity to the location of the mobile device, accessibility of the locations associated with the photographs, weather conditions, input received via a user interface, or any combinations thereof (Syed ¶0030-0032. Also ¶¶ 0038-0039).    
 	As of Claim 19: Syed teaches a mobile device (FIGS. 1a and 1b is a camera) comprising: a memory (memory 52,54 ¶0042); one or more transceivers; at least one processor coupled to the memory (CPU ¶0029) and the one or more transceivers, the at least one processor configured to: determine a location of the mobile device (¶0030-0032. The Syed reference defines the recipe as contianing information for device setting and instruction component. The context data has a GPS information); determine one object of interest (OOI) based on the location of the mobile device; obtain a set of photographs associated with the one or more OOI (¶0034. The series of thumbnails); present the set of photographs associated with the OOI on a display of the mobile device (¶0034. The series of thumbnails); and in response to a selection of at least one photograph from the list of photographs, provide directional guidance via one or more user interface of the mobile device (¶0035-0039), wherein the directional guidance includes directions to reach a particular location associated with the selected at least one photograph (¶0033-0036. Note that the user get on screen walk in instruction using the recipe based assistance. Also, the user selects the desired recipe as disclosed in (¶¶ 0038-0039).  
Syed does not explicitly teach “determine one or more object of interest (OOI) based on the location of the mobile device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Walker. In particular, Walker teaches determine one or more object of interest (OOI) based on the location of the mobile device (i.e., see ¶0299) as recited in present claimed invention.
In view of the above, having the system of Syed and given the well-established teaching of Walker, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the Syed as taught by Walker, since Walker state that such modification beacsue users find it appealing to use a camera having enhanced features to facilitate information gathering (e.g., via interaction with a user, by detection of environmental conditions, by communication with other devices) (¶0023 of Walker).

	
 	As of Claim 20: Syed in view of Walker further teaches the at least one processor is further configured to: provide additional assistance based on information associated with the selected at least one photograph, wherein the additional assistance comprises (a) suggested camera settings for taking photos (Syed ¶¶ 0038-0039), (b) suggested timing for taking photos (Syed ¶0046 suggests timing based on the sun position), or combinations thereof.  

 	As of Claim 21: Syed in view of Walker further teaches the at least one processor is further configured to determine the one or more OOI based at least in part on one or more images captured by the mobile device (Syed ¶0034. The Half Dome).  

 	As of Claim 22: Syed in view of Walker further teaches the at least one processor is further configured to determine the one or more OOI based at least in part on input received via the one or more user interface (Syed ¶0039).  

 	As of Claim 23: Syed in view of Walker further teaches the at least one processor configured to determine the one or more OOI based on the location of the mobile device comprises the at least one processor configured to determine the OOI is within a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  

 	As of Claim 24: Syed in view of Walker further teaches the OOI is determined by the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0101).  
 
 	As of Claim 25: Syed in view of Walker further teaches the OOI is determined by a server, a base station, an access point, or combinations thereof (Syed ¶¶ 0038-0039 and Walker ¶ 0046).  

 	As of Claim 26: Syed in view of Walker further teaches the at least one processor is further configured to: provide the location of the mobile device to the server, the base station, the access point, or combinations thereof and wherein the OOI is determined by the server, the base station, the access point, or combinations thereof based on a threshold distance with respect to the location of the mobile device (Syed ¶¶ 0038-0039 and Walker ¶ 0046).  
  
 	As of Claim 27: Syed in view of Walker further teaches the set of photographs are selected based on popularity of the photographs, proximity to the location of the mobile device, Syed ¶¶ 0038-0039 and Walker ¶ 0046).  

 	As of Claims 1-9: Claims 1-9 are method claims for claims 19-28 and are addressed above.

 	As of Claims 28-30:  Claims 28-30 are addressed in claims . Moreover, Syed teaches a non-transitory, processor-readable storage medium storing processor-readable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Walker ¶ 0034).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. (US 2011/0292221) teaches directing a camera at a scene and assist in photographing professional pictures (See abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697